DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
The response filed 11/20/2020, included amendments to the claims that comply with 37 CFR 1.173 (d) and (g). However, said amendments also include double-brackets to show deletions. As per MPEP §1453(IV)(A), double brackets should be used to identify deletions made in an earlier reissue of the same patent. In order to avoid issues with the printer, a corrected copy of the claims should be submitted. The corrections may be included in an amendment made in response to this office action.
The response filed 11/20/2020, included an amendment to the specification that does not comply with 37 CFR 1.173(g). Since the amendment to the specification was new relative to the patent, it should be underlined in its entirety and deleted matter should be omitted. Since this amendment was improper and cannot be entered, the objection to the specification has been maintained.
Specification
The amendment filed 05/16/2016 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.
The added material which is not supported by the original disclosure is as follows: The amendment to the specification includes an incorporation by reference to a prior application after the filing date of the reissue’s parent application. See MPEP §211.02(a)(II), last paragraph.
Applicant is required to cancel the new matter in the reply to this Office Action.
Recapture
Claims 10-15, 18, 19, 21-25, 28, and 29 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application. See MPEP §1412.02. 
Whether, and in what respect, the reissue claims are broader in scope than the original patent claims. A review of new claims 10 and 21 shows that they are broader in scope than the original claims of US Patent No. 9,088,144 in at least one respect because they do not include “a plate operable to axially slide along a bottom of the lever relative to the elongated spring; and a formation attached to the plate and movable therewith to axially slide upon and urge against the elongated spring so as to adjust the spring-bending forces.”
Whether the broader aspects of the reissue claims relate to surrendered subject matter. During the prosecution of the parent application (12/929,266), in the response filed 12/19/13, claim 1 was amended to include the plate and the formation. Moreover, in the remarks submitted 12/19/13, the applicant argued that the plate and formation movable relative to the handle and spring distinguished the claims from the prior art. In the amendments filed 07/08/2014, claims 1 and 2 were amended such that the plate is operable to slide “axially” relative to the spring. In the remarks submitted 07/08/2014, the applicant argued that the reference applied by the prior examiner in an art rejection does not teach the spring and plate as recited.
Whether the reissue claims were materially narrowed in other respects. In the new claims, the surrendered subject matter, a plate and formation limitations have been entirely eliminated. Thus, a recapture rejection is proper.
On pp. 9 and 10 of the 11/20/2020 Remarks, the applicant argues as follows:
Applicant disputes any characterization that the amendment to include “the plate” and “formation” during the prosecution of the ‘266 patent constitutes surrender of a more general embodiment that does not require a mechanism for adjusting a maximum force F1 applied to a clamping stud.
The examiner never said that the surrender of the “plate and formation” mechanism was 
On p. 11 of the 11/20/2020 Remarks, the applicant argues as follows:
Applicant believes the absence of any generic claim encompassing the independent claim 10, and the absence of any specific claim to a materially narrowed portion of claim 10 (e.g., the push button) during prosecution of the '266 patent sufficiently demonstrates independent claim 10 is directed to a separate embodiment containing an overlooked aspect of the original disclosure.
It is true that, hypothetically speaking, the presence of a claim to a push button during the prosecution of the parent application would prohibit the presentation of claims to the same as overlooked aspects in a reissue application. However, the opposite (i.e., the absence of such a claim) is not necessarily true. To be considered overlooked aspects, and thus avoid the recapture question, the claims must be directed to “separate invention inventions/embodiments/species that were disclosed but never covered by the claims in the original application prosecution are claims to overlooked aspects.” See MPEP §1412.01(II).
In this case, the parent did not include claims to a push button. However, the original claims in the parent were generic and encompassed the push button within their scope. As such, the claims including a push button are not considered to be directed to a separate invention inventions/embodiments/species.
The applicant further argues “Applicant again refers to the severability of the two features within an armor stripping tool, as each feature may independently be included or excluded from the device irrespective of the other.” It is unclear what this argument means in the context of whether or not the push button is drawn to a separate intention/embodiment/species that was disclosed but never covered by the claims in the original application prosecution, i.e., an overlooked aspect.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA CLARKE whose telephone number is (571)272-4873.  The examiner can normally be reached on 9:00-3:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SARA S CLARKE/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees: /rds/ and /GAS/